Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/22/2021 was filed after the mailing date of the first action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
Claims 16-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/12/22.
Applicant's election with traverse of Group I in the reply filed on 8/12/2022 is acknowledged.  The traversal is on the ground(s) that a search burden does not exist.  This is not found persuasive because as demonstrated by the unique and distinct separate classifications of the method and device claims a serious search burden does exist. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1- 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iseberg et al, US Patent 7786396.
Iseberg teaches:
a thin film that includes a multielement compound represented by Formula 1, wherein the thin film has a thickness equal to or less than about 50 nm (column 4, line 55 to 60), a grain size (A) to thickness (B) ratio (A/B) equal to or greater than about 1.2 (column 3, line 55 to 60),
Formula 1
Mn+1AXn (column 3, line 22 to 27)
wherein in Formula 1, M includes at least one transition metal selected from elements of
periodic table groups 3, 4, 5, and 6, (column 3, line 22 to 27)
A includes at least one element selected from elements of periodic table groups 12, 13, 14, 15, and 16, (column 3, line 22 to 27)
X is carbon (C), nitrogen (N), or any combination thereof, and (column 3, line 22 to 27)
N is 1, 2, or 3. (column 3, line 22 to 27)
Iseberg fails to teach: a resistivity equal to or less than about 200 uQ:cm,
In regards to claim 1, Iseberg is silent to resistivity value. The resistivity value is a measured value after the completion of the device and recognized as a results effective variable. Therefore, in regards to the resistivity value, one of ordinary skill in the art before the effective filing period of the claimed invention to optimize this value through routine experimentation and would not lend itself to patentability in the instant application without displaying unexpected results. (in re Aller)
2. (Original) The semiconductor interconnect of claim 1, wherein the grain size (A) is equal to or greater than about 65 nm. (column 3, line 55 to 60),
3. (Original) The semiconductor interconnect of claim 1, wherein the thickness is in a range of about 0.1 nm to about 50 nm. (column 4, line 55 to 60)
4. (Original) The semiconductor interconnect of claim 1, wherein the multielement compound comprises at least one compound selected from V2AIC, VoGaC, VoGeC, VeAsC, VeGaN, VePC, V3AlC2, V4AlCs3, TieCdC, TizAlC, TieGaC, Ti2InC, TieTIC, TizAIN, TieGaN, TisInN, Ti2zGeC, TiozSnC, TiezPbC, TizSC, TisAlCo, Ti3SiC2, TisGeCe, TisSnCe2, TisAIN3, TigGaCs, TigSiCs, TisGeCs, CreGaC, CroGaN, CreAlC, CreGeC, ZreInC, ZreTlC, ZreInN, ZreTIN, ZreSnC, ZrePbC, ZreSC, NbzAIC, Nb2GaC, NboInC, NbeSnC, NbePC, NbeAsC, NbeSC, Nb4AlC3, TazAlC, TazGaC, Ta3AlCo, TasAlCsz, HfeInC, HfeTIC, HfoSnC, HfpPbC, HfpSnN, HfeSC, SceInC, and MoeGac. (column 9, line 25 to 40)
5. (Original) The semiconductor interconnect of claim 1, wherein the thin film is an epitaxially grown deposited film. (column 2, line 25 to 45)
6. (Original) The semiconductor interconnect of claim 1, wherein the thin film has a layered structure aligned in an in-plane direction. (column 1, line 52 to 66)
7. (Original) The semiconductor interconnect of claim 1, further comprising a seed layer or liner layer on one surface of the thin film. 
8. (Original) The semiconductor interconnect of claim 7, wherein the seed layer or liner layer comprises TiC, TiN, TaC, TaN, VC, VN, or any combination thereof.
In regards to claim 7 and 8, Examiner takes official notice that it is well known in the art to form a seed layer comprising (TiC, TiN, TaC, TaN, VC, VN) during epitaxial growth.
9. (Original) An electrode for a semiconductor device, the electrode comprising:
a thin film that includes a multielement compound represented by Formula 1, wherein the thin film has a thickness equal to or less than about 50 nm (column 4, line 55 to 60), a grain size (A) to thickness (B) ratio (A/B) equal to or greater than about 1.2 (column 3, line 55 to 60), and a resistivity equal to or less than about 200 uQ:cm,
Formula 1
Mn+1AXn (column 3, line 22 to 27)
wherein in Formula 1, M includes at least one transition metal selected from elements of
periodic table groups 3, 4, 5, and 6, (column 3, line 22 to 27)
A includes at least one element selected from elements of periodic table groups 12, 13, 14, 15, and 16, (column 3, line 22 to 27)
X is carbon (C), nitrogen (N), or any combination thereof, and (column 3, line 22 to 27)
N is 1, 2, or 3. (column 3, line 22 to 27)

10. (Original) The semiconductor interconnect of claim 1, wherein the grain size (A) is equal to or greater than about 65 nm. (column 3, line 55 to 60),
11. (Original) The semiconductor interconnect of claim 1, wherein the thickness is in a range of about 0.1 nm to about 50 nm. (column 4, line 55 to 60)
12. (Original) The semiconductor interconnect of claim 1, wherein the multielement compound comprises at least one compound selected from V2AIC, VoGaC, VoGeC, VeAsC, VeGaN, VePC, V3AlC2, V4AlCs3, TieCdC, TizAlC, TieGaC, Ti2InC, TieTIC, TizAIN, TieGaN, TisInN, Ti2zGeC, TiozSnC, TiezPbC, TizSC, TisAlCo, Ti3SiC2, TisGeCe, TisSnCe2, TisAIN3, TigGaCs, TigSiCs, TisGeCs, CreGaC, CroGaN, CreAlC, CreGeC, ZreInC, ZreTlC, ZreInN, ZreTIN, ZreSnC, ZrePbC, ZreSC, NbzAIC, Nb2GaC, NboInC, NbeSnC, NbePC, NbeAsC, NbeSC, Nb4AlC3, TazAlC, TazGaC, Ta3AlCo, TasAlCsz, HfeInC, HfeTIC, HfoSnC, HfpPbC, HfpSnN, HfeSC, SceInC, and MoeGac. (column 9, line 25 to 40)
13. (Original) The semiconductor interconnect of claim 1, wherein the thin film is an epitaxially grown deposited film. (column 2, line 25 to 45)
14. (Original) The semiconductor interconnect of claim 1, wherein the thin film has a layered structure aligned in an in-plane direction. (column 1, line 52 to 66)
15. (Original) The electrode of claim 9, further comprising:
a capacitor electrode or a transistor electrode.
In regards to claim 15, it well known in the art that a contact element comprises an electrode and further comprises a capacitor or transistor electrode.
25. (Original) An electronic device, comprising the semiconductor interconnect of claim 1. (column 1, line 15 to 20)
26. (Original) An electronic device, comprising the electrode of claim 9. (column 1, line 15 to 20)
27. (Original) A device, comprising:
a thin film that includes a multielement compound represented by Formula 1, wherein the thin film has a thickness between about 6 nm and about 42 nm (column 4, line 55 to 60) and a resistivity between about 40 uO:cm to about 50 uO:cm,
Formula 1
Mn+1AXn (column 3, line 22 to 27)
wherein in Formula 1, M includes at least one transition metal selected from elements of
periodic table groups 3, 4, 5, and 6, (column 3, line 22 to 27)
A includes at least one element selected from elements of periodic table groups 12, 13, 14, 15, and 16, (column 3, line 22 to 27)
X is carbon (C), nitrogen (N), or any combination thereof, and (column 3, line 22 to 27)
N is 1, 2, or 3. (column 3, line 22 to 27)
28. (Original) The device of claim 27, wherein the thin film has a grain size (A) to thickness (B) ratio (A/B) equal to or greater than about 1.2.
29. (Original) The device of claim 27, wherein the device is a semiconductor interconnect or an electrode for a semiconductor device.
In regards to claim 29, it well known in the art that a contact element comprises an interconnect.
30. (Original) An electronic device, comprising the device of claim 27. (column 1, line 15 to 20)

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LEBENTRITT whose telephone number is (571)272-1873. The examiner can normally be reached IFP Mon- Fri 8:30 am- 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL LEBENTRITT/Primary Examiner, Art Unit 3745